Name: Commission Regulation (EC) No 1868/1999 of 27 August 1999 on the transport of pigmeat to Russia
 Type: Regulation
 Subject Matter: animal product;  Europe;  organisation of transport
 Date Published: nan

 EN Official Journal of the European Communities28. 8. 1999 L 228/29 COMMISSION REGULATION (EC) No 1868/1999 of 27 August 1999 on the transport of pigmeat to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98; (2) Whereas an invitation to tender was opened by Commission Regulation (EC) No 1135/1999 (4), as amended by Regulation (EC) No 1773/1999 (5), for the purpose of awarding contracts for the supply of a number of lots of pigmeat to be delivered to Community stores; whereas a new invitation to tender should be opened to award contracts for the transport of that pigmeat from the Community stores to Russia; (3) Whereas the supply of 25 300 tonnes in six separate lots should be organised; (4) Whereas the special conditions applicable to that supply operation should be defined as a supplement to the provisions laid down in Regulation (EC) No 111/1999; whereas the entry into force of those conditions should be immediate; (5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport for a total of 25 300 tonnes net of pigmeat in six separate lots as defined in Annex I as a supply operation covered by Article 2(1)(b) of Regulation (EC) No 111/1999, in accordance with that Regulation and this Regula- tion. Article 2 1. For each of the lots, supply shall comprise:  take over at the stage laid down in paragraph 2, and  transport by suitable means to the destinations to arrive no later than the dates laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destina- tion or transhipment. Lots 2 and 6 are to be transported by land only. 2. The pigmeat lots must be kept available for the successful tenderers in the coldstores listed in Annex II. Removal from each store must take place from the dates laid down in Annex II in conformity with the minimum daily loading rate. After expiry of 10 working days after the above dates and of the period required for removal from the stores taking into account the minimum loading rates laid down in Annex II, the successful tenderer shall be obliged to reimburse the Commis- sion for all costs incurred by the latter as a result of the delay in take over (parking, insurance, security, securities, etc) as laid down in Article 7a(1) of Regulation (EC) No 111/1999. Article 3 1. Tenders shall be lodged with the intervention agencies, whose addresses and lots are given in Annex II. The time limit for lodging tenders shall expire on 7 September 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be lodged for a second period expiring on 21 September 1999 at 12 noon (Brussels time). In that case, all the dates in Article 2 and in Annex I shall be extended by 14 days. 2. Tenders shall cover the cost of transport of all the quant- ities in one lot to be taken over at the coldstores laid down in Article 2(2) and to be supplied to the destination laid down in Annex I. 3. If the tenderer declares in writing on lodging his tender that he will lodge a new tender if a second period for lodging tenders is opened, the intervention agency shall retain the originals of the tendering security and the undertaking by the financial body to lodge a supply security as referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until it receives the Commission decision on the tenders lodged during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the originals of the two documents. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. (4) OJ L 135, 29.5.1999, p. 85. (5) OJ L 211, 11.8.1999, p. 46. EN Official Journal of the European Communities 28. 8. 1999L 228/30 Article 4 1. The tendering security shall be EUR 25/tonne of pigmeat to be delivered. 2. The supply security shall be EUR 1 718/tonne of pigmeat to be delivered. It must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999 in favour of the interven- tion agency indicated in Article 3 for the lot in question. Article 5 The take over certificate drawn up in accordance with Annex I to Regulation (EC) No 111/1999 shall be issued at the destina- tions by the control body designated by the Commission and signed by the authorities listed in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999 the advance shall be paid on presentation of a removal certi- ficate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 15 days of presentation of the application for the advance accompanied by the requisite docu- mentary evidence. Article 7 The successful tenderer shall ensure that the special stamp shown in the Annex to Commission Regulation (EC) No 385/1999 (1) is inserted in the transport documents. Article 8 If during performance of the transport it proves necessary to change the route indicated in the tender, the successful tenderer must without delay inform the Commission, the control body and the intervention agency concerned thereof. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities28. 8. 1999 L 228/31 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 ANNEX I PIGMEAT Final destinations These destinations are indicated for the purposes of drawing up the transport documents and of selecting the means of transport (railway wagons/trucks) in the event of transport by land. However, the price to be tendered must not take account of the final destination, only the frontier point. Republic of Karelia 500 500 Republic of Komi 500 500 Region of Arkhangel'sk 500 500 Region of Vologda 500 500 Region of Briansk 500 500 Region of Pskov 500 500 Region of Ivanovo Region of Smolensk 500 500 Region of Tver 500 500 Region of Tula 500 500 Region of Yaroslavl' 500 500 Region of Ryazan 500 Region of Nizhniy-Novgorod 300 Region of Belgorod 500 Region of Samara 1 000 Republic of Marii El 500 Republic of Tuva 500 Region of Kursk 500 Region of Sverdlovsk 1 000 1 500 Region of Tambov 500 Region of Kemerovo 1 500 1 500 Region of Volgograd 500 EN Official Journal of the European Communities 28. 8. 1999L 228/32 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 Republic of Tatarstan 500 Region of Saratov 500 Region of Ulyanovsk 500 Republic of North Ossetia (Alania) 500 Region of Kurgan 500 Territory of Altay 500 Region of Novosibirsk 500 Region of Tomsk 500 Territory of Krasnoyarsk 1 000 Total 3 500 3 500 3 500 5 500 2 500 6 800  Delivery stage: Product not unloaded, either at frontier point Krasnoye or at the ports of St Petersburg and/or Arkhangel'sk.  Transport means: Each lot must be transported either in its entirety by sea in accordance with the second indent of Article 2(1) or in its entirety by land. In the latter event, if certain final destination regions are supplied by rail and others by truck, tenders must be accompanied by two break-downs drawn up in accordance with Annex II to Regulation (EC) No 111/1999 and the sum tendered must be equivalent to the weighted average of the costs per tonne. The tender must indicate the quantities used to determine the weighted average.  Time limits for arrival at Krasnoye frontier point in the case of land transport:  Lot No 1: 8 November 1999  Lot No 2: 22 November 1999 (land transport only)  Lot No 3: 29 November 1999  Lot No 4: 14 November 1999  Lot No 5: 11 November 1999  Lot No 6: 9 November 1999 (land transport only).  Final dates for arrival at the port in the case of sea transport:  St Petersburg:  Lot No 3: 22 November 1999  Lot No 4: 5 000 tonnes, 3 November 1999 1 500 tonnes, 10 November 1999  Arkhangel'sk:  Lot No 1: 7 November 1999  Lot No 5: 13 November 1999. EN Official Journal of the European Communities28. 8. 1999 L 228/33 Tonnes Minimum dailyloading rate Date availability Tonnes Minimum dailyloading rate Date availability Tonnes Minimum dailyloading rate Date availability ANNEX II Lot No 1: 3 500 tonnes 500 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. Im Gewerbegebiet HeidmÃ ¼hle D-26419 Schortens 100 27.9.1999 1 000 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. RoÃ lauerstraÃ e 51 D-39261 Zerbst 100 27.9.1999 1 500 Hindelang Spedition GmbH  KÃ ¼hlhaus WÃ ¶rnitz BastenauerstraÃ e 14 D-91637 WÃ ¶rnitz 100 27.9.1999 500 KÃ ¼hlhaus + Lagerhaus R. Thomsen BÃ ¶sterredder 23 D-24601 Wankerdorf 100 27.9.1999 Lot No 2: 3 500 tonnes 1 500 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. BoschstraÃ e 5 D-24568 Kaltenkirchen 100 11.10.1999 1 000 KÃ ¼hlhaus Wittrock GmbH AlbaxerstraÃ e 42 D-37671 HÃ ¶xter 100 11.10.1999 500 Loblein Fleischzentrum Kiel GmbH EdisonstraÃ e 20 D-24145 Kiel 100 11.10.1999 500 MUK Logistik GmbH Westring 6 D-49201 Dissen T.W. 100 11.10.1999 Lot No 3: 3 500 tonnes 3 000 SATN 1596 (NUFRI) Ctra. Palau, km. 1 E-25230 Mollerusa 200 11.10.1999 500 Suministro Medina SA Ctra. Nacional 1, km. 32,3 E-28750 San Agustin de Guadalix 100 27.9.1999 EN Official Journal of the European Communities 28. 8. 1999L 228/34 Tonnes Minimum dailyloading rate Date availability Tonnes Minimum dailyloading rate Date availability Tonnes Minimum dailyloading rate Date availability Lot No 4: 5 500 tonnes 1 500 Daalimpex Coldstore BV Velserkade 3 1951 NK Velsen Nederland 200 27.9.1999 1 500 Beemsterboer Coldstore BV Flevoweg 105 3846 AJ HarderwÃ ³k Nederland Of which: 1 000 tonnes 100 27.9.1999 500 tonnes 100 11.10.1999 2 000 Vrieshuis Roemaat Kerkstraat 66 7135 JH Harreveld Nederland Of which: 1 000 tonnes 100 27.9.1999 1 000 tonnes 100 11.10.1999 500 Vriesoord BV Larenweg 100 5234 KC Den Bosch Nederland 100 27.9.1999 Lot No 5: 2 500 tonnes 2 500 Agri-Norcold A/S Skivevej 43 DK-9500 Hobro Of which: 1 000 tonnes 100 27.9.1999 1 500 tonnes 100 11.10.1999 Lot No 6: 6 800 tonnes 3 600 Frigarmor ZA de la Touche F-35137 Bedee Of which: 2 000 tonnes 200 27.9.1999 1 600 tonnes 400 11.10.1999 2 000 Frigoscandia Bd P. Lefaucheux ZI Sud B09 F-72025 Le Mans 200 27.9.1999 400 Frigoscandia ZI du Barderff F-56500 Moreac 100 11.10.1999 800 SociÃ ©tÃ © Exploitation Transport et EntrepÃ ´ts frigorifiques 97 Rue AmpÃ ¨re F-36000 ChÃ ¢teauroux Of which: 500 tonnes 100 27.9.1999 300 tonnes 100 11.10.1999 EN Official Journal of the European Communities28. 8. 1999 L 228/35 Addresses of intervention agencies: Lot Nos 1 and 2 BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 0203 Tel.: (49-69) 15 64 704/755 Fax: (49-69) 15 64 790/791 Lot No 3 FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia 8 E-28005 Madrid Tel.: (34) 913 47 65 00/913 47 63 10 Fax: (34) 915 21 98 32/915 22 43 87 Lot No 4 Laser Regio Zuidoost Slachthuisstraat 72 Postbus 965 6040 AZ Roermond Nederland Tel.: (31) 475 35 54 44 Fax: (31) 475 31 89 39 Lot No 5 Ministeriet for FÃ ¸dervarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tel.: (45) 33 92 70 00 Fax: (45) 33 92 69 23 Lot No 6 OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 Tel.: (33) 1 44 68 50 00 Fax: (33) 1 44 68 52 33 EN Official Journal of the European Communities 28. 8. 1999L 228/36 ANNEX III Place of take over: In accordance with the delivery stage resulting from the means of transport used by the tenderer, in accordance with Annex I. Authorities empowered to sign the take over certificates: (a) St Petersburg VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47 (b) Susemka, Bryansk and Smolensk for customs formalities for trucks VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47 (c) Krasnoye for customs formalities for railway wagons VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47 (d) Arkhangel'sk VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47